Citation Nr: 1003914	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.  

2.  Entitlement to an initial compensable disability rating 
for right ear otitis media and hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1946 to 
February 1948 and from September 1950 to July 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the Veteran's claim for service 
connection for right ear otitis media and hearing loss was 
granted with a noncompensable disability rating and the 
Veteran's claim for service connection for a bilateral eye 
condition was denied.  With respect to the issue of 
entitlement to service connection for a bilateral eye 
condition, the Veteran submitted a notice of disagreement 
(NOD) in July 2005 and the RO issued a statement of the case 
(SOC) in February 2006.  In May 2006, the Veteran filed a 
statement regarding the claim for service connection for a 
bilateral eye condition.  

The Board acknowledges that following the May 2006 statement, 
the RO issued an October 2007 rating decision on the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye condition.  The RO may have done this because 
the May 2006 statement, which, based on its content, could 
have been accepted in lieu of a VA Form 9 substantive appeal 
to perfect the appeal of the claim, was untimely, having been 
submitted more than a year after the rating decision and more 
than 60 days after the SOC was issued.  38 C.F.R. 
§ 20.302(b)(1).  Although the Veteran never appealed the 
October 2007 rating decision, the RO thereafter treated the 
issue as one that was on appeal.  In August and November 2008 
supplemental statement of the case (SSOCs), for example, the 
RO treated it as a claim for service connection, not as one 
to reopen a claim for service connection, and the RO then 
certified the appeal to the Board.  In light of these actions 
on the part of VA, the Board will construe the Veteran's 
statement, dated in April 2006 and received in May 2006 as 
having been a timely filed substantive appeal with respect to 
the March 2005 rating decision.  Cf. Percy v. Shinseki, 23 
Vet. App. 37, 46 (2009) (holding that, where the issue was 
treated by VA as if it were timely perfected for more than 
five years before the untimeliness was raised by the Board in 
the first instance, any issue concerning the timely filing of 
the substantive appeal was waived by VA).  

The Veteran was afforded a personal hearing before a decision 
review officer (DRO) at the Cleveland RO in November 2005.  A 
copy of the hearing transcript is of record and has been 
reviewed.  In a October 2009 statement, the Veteran withdrew 
a prior request for a hearing before the Board.

Subsequent to the November 2008 SSOC, the Veteran submitted 
additional VA treatment records.  The Veteran did not provide 
a waiver of RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).  However, the records do not contain any 
evidence related to the Veteran's service-connected right ear 
otitis media and hearing loss and, therefore, a waiver of 
initial consideration by the agency of original jurisdiction 
is not necessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
bilateral eye condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran manifested, at worst, Level IV hearing 
impairment in the right ear.   

CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
Veteran's right ear otitis media and hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Codes 6100, 6201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability rating assigned following the grant of 
service connection for right ear otitis media and hearing 
loss.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they were predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and provide medical information 
needed to address the rating criteria relevant to this case.  
Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 
24, 2007); see also 38 C.F.R. § 4.10.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  While neither the February 
2005 nor September 2008 VA examiner specifically addressed 
the functional effects caused by the Veteran's right ear 
hearing loss, the Board finds that no prejudice results to 
the Veteran.  The February 2005 VA examiner did note that the 
Veteran's situation of greatest difficulty was when he was 
not looking at the speaker and that he was unable to hear, 
thereby indicating the functional effects of the Veteran's 
hearing loss.  Moreover, in Martinak, the Court noted that 
even if an audiologist's description of the functional 
effects of the appellant's hearing disability was somehow 
defective, the appellant bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  
There have been no allegations of any prejudice caused by a 
deficiency in the examinations here.  Indeed, the Veteran has 
been represented throughout the course of the appeal, yet the 
documents submitted do not contain any such assertion.  The 
Board, therefore, finds that the functional effects have been 
sufficiently addressed and the duty to assist has also been 
satisfied.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.
LAW AND ANALYSIS

I.	Compensable Rating for right ear otitis media and 
hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an initial rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Chronic nonsuppurative otitis media with effusion is listed 
under Diagnostic Code 6201.  However, the code provides that 
the otitis be rated as hearing impairment.  As such, the RO 
assigned a noncompensable rating for the Veteran's service-
connected right ear otitis media and hearing loss pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R.             § 4.85 and the 
statement of the case) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.     38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
further provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz and 70 decibels or more at 
2,000, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

The Veteran claims that his current right ear otitis media 
and hearing loss warrant a compensable disability rating.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable disability 
rating for his right ear otitis media and hearing loss.  

The VA treatment records reveal that the Veteran has 
complained of difficulty hearing and pain in his right ear.  

The Veteran was first afforded a VA examination in February 
2005.  The Veteran reported hearing loss in the right ear.  
He had no ear discharge, itching, and seldom had pain.  He 
did develop wax buildup in the right ear.  He denied any 
current treatment for his ear except for wax removal and 
wears no hearing aids.  The left or right auricles revealed 
no deformity bilaterally.  The external canals had no edema 
bilaterally and there was no discharge of either ear.  The 
right tympanic membrane was not visible and his right canal 
was occluded with cerumen.  There was no active ear disease 
present, however, the examiner was unable to fully assess the 
right ear canal and tympanic membrane.  A diagnosis of right 
ear hearing loss was noted and s/p recurrent acute otitis 
media.  It was noted that there was insufficient evidence to 
diagnose chronic otitis media of the right ear since the 
medical records available only indicate 2 remote episodes of 
acute otitis media.  The pure tone thresholds of the right 
ear were listed as 30 decibels (dB), 55 dB, 60 dB, 55 dB, and 
60 dB.  The average pure tone threshold of the right ear was 
58 dB with a speech recognition score of 84 percent.  A 
diagnosis of moderately severe mixed hearing loss was 
provided.  The results of the examination report correspond 
to Level III hearing for the right ear.  A Level I hearing 
impairment is assigned for the left ear.  See 38 C.F.R. § 
4.85(f).  When these values are applied to Table VII, a 
noncompensable disability rating is assigned.  

The Veteran was afforded another examination in September 
2008.  The right ear pure tone thresholds were listed as 40 
dB, 50 dB, 55 dB, 60 dB, and 75 dB.  The average puretone 
threshold for the right ear was 60 dB.  The speech 
recognition score was 76 percent.  A diagnosis of severe 
mixed hearing loss of the right ear was noted.  The Veteran 
also had difficulty understanding the spoken voice unless he 
is looking at the speaker.  The results of the examination 
report correspond to Level IV hearing for the right ear.  A 
Level I hearing is assigned for the left ear.  See 38 C.F.R. 
§ 4.85(f).  When those values are applied to Table VII, a 
noncompensable disability rating is assigned.  

The Board has also considered whether a compensable 
disability rating for right ear hearing loss is warranted 
under 38 C.F.R. § 4.86.  The results of the March 2005 VA 
examination report show that the Veteran exhibited puretone 
thresholds of 55 decibels or more at each of the frequencies.  
Application of Table VIA results in a Level IV hearing 
impairment for the right ear.  However, when applied to Table 
VII, the Veteran's hearing impairment is still 
noncompensable.  As such, the currently assigned 
noncompensable disability rating is appropriate.  

Additionally, the Board has considered whether the Veteran's 
service-connected right ear otitis media with hearing loss 
may warrant a compensable rating for the otitis component, 
i.e., under 38 C.F.R. § 4.87, Code 6200.  Inasmuch as no 
examination during the appeal period found suppuration or 
polyps, a 10 percent disability rating is not warranted.  See 
38 C.F.R. § 4.31.

As the record contains no evidence showing that the Veteran 
was entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See 
Fenderson, supra.  Thus, the Board finds that the current 
noncompensable disability rating is appropriate and that 
there is no basis for awarding a compensable rating for right 
ear otitis media and hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.

In reaching the above conclusion, the Board has not 
overlooked the Veteran's and his representative's statements 
to the RO and the Veteran's statements to the VA examiners.  
In this regard, while the Veteran is credible to report on 
what he sees and feels and others are credible to report on 
what they can see, neither the Veteran nor his representative 
are competent to report that a service-connected disability 
meets the criteria for a compensable rating because such an 
opinion requires medical expertise which they have not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) .

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See          38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ear otitis media and hearing loss is 
inadequate.  The Board further observes that, even if the 
available schedular evaluation for the disability is 
inadequate (which it manifestly is not), there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.  The record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
disability.  The Board notes the Veteran's contention that he 
has difficulty hearing.  However, there was no indication in 
the record that the Veteran had to have modifications or 
suffered any adverse consequences at work due to his hearing 
loss.  Further, none of the evidence reflects that the 
Veteran's right ear otitis media and hearing loss affects his 
daily life in an unusual or exceptional way.  Cf Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  It is undisputed that 
this disability affects employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Therefore, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an initial compensable rating must 
be denied.




ORDER

Entitlement to an initial compensable disability rating for 
service-connected right ear otitis media and hearing loss is 
denied.  


REMAND

Reason for remand:  To obtain VA treatment records.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In 
a December 2004 statement, the Veteran reported that his 
bilateral eye condition was first discovered during an eye 
examination at the Brecksville VA hospital in 2002 or 2003.  
He stated that he reported to the doctor that he participated 
in a boxing program in Korea during service.  The Veteran 
then noted that the doctor stated that the Veteran's boxing 
might have accounted for the scars on his eyes.  The Board 
observes that the claims file contains VA treatment records 
from approximately 2005 to the present and there are records 
from Wade Park 2000 to 2002.  There are also some records 
dated in 2001-2002 and in 2004 from the Cleveland VAMC which 
specifically show that the Veteran was seen at the 
Brecksville Division (CBOC).  One of these records is dated 
in January 2004 and is an Addendum to an Optometry 
Consultation Note in which the optometrist states that the 
Veteran was seen at Brecksville in August 2003.  The Veteran 
has indicated in other statements to the RO that he was seen 
there for his eyes in "the summer" of 2003.  However, the 
Optometry Consultation Note, dated August 6, 2003, merely 
notes that the Veteran was examined the previous day "in B-
Opt" but there is no report of such an examination.  As any 
such records from 2003 may be relevant to the Veteran's 
claim, the Board finds that a remand is necessary to attempt 
to obtain records of eye examinations in 2003 including the 
examination report, if any, of the examination conducted in 
August 2003.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain any VA 
treatment records from the Brecksville 
outpatient clinic that have not already 
been associated with the claims file.  In 
particular, records dated from December 
2002 to December 2003 should be obtained 
and associated with the claims file, 
especially a report, if any, of an eye or 
optometry examination conducted on August 
5, 2003.  With regard to this, an 
Optometry Consultation Note, dated August 
6, 2003, merely notes that the Veteran was 
examined the previous day "in B-Opt" but 
there is no report of such an examination.  

2.  After completing the aforementioned 
development and any other development 
deemed necessary, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


